DETAILED ACTION

This Office is in response to papers filed on 10 October 2019.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on March 30, 2020, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the specification in paragraph [0024] indicates that unit #100 is present in Fig. 1; there is no unit #100 in Fig. 1.  Applicant is advised to check all drawings for such shortcomings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite concepts of the human mind.  The composition of a load control system is claimed.
Independent claims 1, 7 and 14 are directed to “a load control system” with a system controller and computing device. The steps of receiving, identifying, modifying, and uploading, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device comprising a control circuit” nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “computing device comprising a control circuit, the control circuit configured to”, the claim encompasses the user manually receiving, identifying, and modifying data prior to uploading the modified data to the system controller. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental 
Furthermore, claims 1, 7 and 14 include the step of “wherein the system controller configured to send the load control instructions configured to control the electrical load based on the modified load control instructions” as claimed.  This is also considered to be “non-statutory” subject matter as the step directs the system controller to SEND not CONTROL the operations of the load control system.  Thus, it is deemed that this is not a statutory process because sending does not fall into one of the four statutory categories.
Claims 2-6, 8-13 and 19-20 are included in this rejection as each of the claims comprise one of the steps involving receiving, identifying, modifying, or uploading, in relation to the computing device as claimed. And the claims recite a mental process as aforementioned.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6, 8-13 and 19-20 are included in this rejection as each of the claims comprise one of the steps involving receiving, identifying, modifying, or uploading, in relation to the computing device as claimed and included the aforementioned deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-7, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2002/0152298 A1 to Kikta et al..
The published invention of prior art to Kikta et al. (herein after referred to as “Kikta”) teaches of a control system for operating and integrating automated applications in a small building environment; where the control system includes a local control interface that integrates and coordinates/controls operation of the various application controllers.  In doing so, the limitations of the instant invention as taught as follows.
Independent claims 1, 7, and 14 are directed to a load control system, method for controlling an electrical load, and a computing device to control an electrical load, respectively, comprising:
a load control device configured to control an electrical load in response to load control instructions generated based on a triggering event at a control-source device – (taught by Kikta in paragraph [0036] as the application controllers);
a system controller configured to send the load control instructions to the load control device for controlling the electrical load in response to the triggering event at the control-source device – (taught as the control system #10 in Fig. 1 by Kikta in paragraph [0036]); and
a computing device comprising a control circuit – (shown in Fig. 2 as #58 by Kikta), the control circuit configured to:
receive a plurality of load control system configurations, each load control configurations comprising load control details associated with the load control system, wherein each of the load control details comprises the load control instructions for controlling the electrical load – (taught as “the local control interface 12 provides integration between application controllers 14, 15, 16 and 18, including application controllers of different types. The local control interface 12 is preprogrammed with profiles of the various types of application controllers 14, 15, 16 and 18 that are supported by the system 10, including the relevant control variables for each. Additionally, the local control interface 12 may acquire a profile from an application controller at the time of self-configuration” by Kikta in paragraph [0036] and in paragraph [0042] as “the control system 10 is managed by a local control interface 12. The local control interface 12 may be implemented using a wide variety of circuit components and circuit layouts”);
receive a plurality of inputs from a user corresponding to the load control details – (taught as “a user interface for monitoring system parameters, changing the value of control variables and managing alarms and events” by Kikta in paragraph [0036]);
identify one or more of the plurality of load control system configurations in response to the plurality of inputs received from the user;  receive a selection of one of the one or more identified load control system configurations – (taught in paragraph [0057] as “DXU-1 energizes the fan when there is a call for heating or cooling, and preferably can be overridden from a local thermostat. Each DXU-1 interfaces to a conventional local thermostat that provides a space temperature sensor, temperature setpoint adjustment, occupancy override and a fan auto/on selection. The operating mode of the DXU-1 is normally determined by the local control interface 12”);
modify the load control instructions of the selected load control system configuration based on one or more modification inputs from the user; and upload the modified load control instructions to the system controller – (taught in paragraph [0057] by Kikta as “DXU-1 monitors the status of the fan. If the fan is energized and no air flow is detected after a predefined period of time, the DXU-1 turns off the fan and all stages of heating and cooling. In addition, an alarm is sent to the local control interface 12. The DXU-1 will return to operation after a reset”), and
wherein the system controller configured to send the load control instructions configured to control the electrical load based on the modified load control DXU-1 monitors the status of the fan. If the fan is energized and no air flow is detected after a predefined period of time, the DXU-1 turns off the fan and all stages of heating and cooling. In addition, an alarm is sent to the local control interface 12. The DXU-1 will return to operation after a reset”).
As per the subject of claims 6 and 20, wherein the electrical load is a lighting load, wherein the load control instructions comprise one or more intensities or color temperatures, and wherein to modify the one or more load control system configuration comprising the load control instructions, the control circuit is configured to:
receive the one or more modification inputs from the user to adjust the one or more intensities or color temperatures associated with the lighting load; and upload the adjusted one or more intensities or color temperatures associated with the lighting load to the system controller.  Kikta explains this feature of the instant invention in paragraph [0004] where “adjust the building's various applications based upon preprogrammed instructions and can provide management reports of abnormal conditions (alarms), property usage and energy consumption, operating trends and maintenance information” is stated.
Claim19 is directed to specifying the electrical load as a lighting load, wherein the load control instructions comprise one or more intensities or color temperatures.  Kikta teaches the use of lighting as one of the appliances being controlled in paragraph [0004] explaining that “the individual computerized control functions of access, security, HVAC, lighting, and fire protection in an effort to provide occupant comfort, safety, and convenience, both during and after working hours”, while the aspect of one or more colors is not precluded since adjusting lighting can include levels of bright colors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2002/0152298 A1 to Kikta et al. as applied to claims 1, 7, and 14 above, and further in view of US Patent Application Publication No. US 2020/0013127 A1 to Gozes et al..
The teachings of Kikta are aforementioned.
Regarding claims 2, 8 and 15, the load control details comprise a plurality of first level details and a plurality of second level details, wherein the plurality of first level details comprises one or more of square footage, energy code, building function, or construction type and the plurality of second level details comprises one or more of number of buildings, number of floors associated with buildings, emergency power type, voltage type, projection completion date, room types, control strategies, fixture controls, building types, ceiling types, building ages, building wirings, fixture types, room quantities, or fixture schedules.  Although the prior art of Kikta teaches of a system and method of controlling the load of a system within a building, the prior art falls short of 
	Claims 3, 9, and 16, are directed to identify the one or more load control system configurations, the control circuit is configured to: determine a number of load control devices in the load control system based on the plurality of inputs from the user corresponding to one or more of the square footage, the energy code, or the building function.  In paragraphs [0098] and [0100] of Kikta’s invention it is taught the control interface of the prior art is able to support multiple schedules for multiple appliances regarding controlling the loads.  Then Gozes teaches the use of square footage or building size to determine the number of loads to be used in paragraph [0053].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Kikta to include the square footage of a building to support the number of loads used for 
	In claims 4, 10, and 17, the number of load control devices in the load control system is associated with a minimum number of load control devices in the load control system to function properly and meet the energy code is claimed.  Gozes teaches this aspect of the instant invention in paragraph [0075] where “work plans may include detailed building plans for each floor in the at least one building, including for example: construction plans, electricity plans, water and drainage plans, roofing plans, electricity plans, etc.” is stated. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Kikta to include electricity plans or energy codes of a building to function properly so as to be able efficiently and effectively operate.
With regard to the limitations of claims 5, 11, and 18 wherein the control circuit is configured to:
receive a plurality of inputs from the user corresponding to each of the plurality of second level details; and update the one or more load control system configurations based on the plurality of inputs received from the user.  Kikta addresses this element of the instant invention in paragraph [0036] as using a user interface for the user to monitor the system, paragraph [0043] teaches the use of a display and touch screen to allow a user to input information, and in paragraph [0094] explains “the local control interface 12 has the ability, among other things, to monitor and adjust control variables in the various application controllers, thereby affecting operation of the various applications” and paragraph [0132] “local control interface 12 monitors the status of and 
Claim12 is directed to specifying the electrical load as a lighting load, wherein the load control instructions comprise one or more intensities or color temperatures.  Kikta teaches the use of lighting as one of the appliances being controlled in paragraph [0004] explaining that “the individual computerized control functions of access, security, HVAC, lighting, and fire protection in an effort to provide occupant comfort, safety, and convenience, both during and after working hours”, while the aspect of one or more colors is not precluded since adjusting lighting can include levels of bright colors.
As per the subject of claim 13, wherein modifying the one or more load control system configuration comprises the load control instructions, the method is configured to:
receiving the one or more modification inputs from the user to adjust the one or more intensities or color temperatures associated with the lighting load; and uploading the adjusted one or more intensities or color temperatures associated with the lighting load to the system controller.  Kikta explains this feature of the instant invention in paragraph [0004] where “adjust the building's various applications based upon preprogrammed instructions and can provide management reports of abnormal conditions (alarms), property usage and energy consumption, operating trends and maintenance information” is stated.
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. US 2017/0235470 A1		Baluja et al.
Teaches of configuring a load control system using designable software in a load control environment wherein various control devices are included 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        January 11, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119